DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “measuring a capacitance of the magnetic valve…determining a position of the plunger based on the measured capacitance”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear from a reading of the claim in light of the written description if the measured capacitance is the measurement of the capacitance of the plunger in the valve, or some other capacitance in the valve (i.e. in controller the circuit?) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation, where it is noted that it is improper to import limitations from the written description into the claims without either a special definition or proper means plus function nonce style language. MPEP 2111, 2173.05(q). Appropriate correction is required. 
Claims 31 and 32 recites “use of the method” but it is unclear from a reading of the claim language how or in what way the method steps claimed are utilized; 
Claim 19 line 7 “the measured capacitance”; Claim 28 “the passive phase of the duty cycle of the pulse width modulated signal”; Claim 29 line 4 “the position”; Claim 33 line 6 “the volume of liquid”, “the tip”; and for Claim 33, which depends from claim 20, there are limitations in claim 33 re-introduced in the claim that make it uncertain as to weather or not a new claim limitation should be introduced or not; the same applies for claim 35; and for those claims, there is improper antecedent basis of the claim limitations; 
Abroad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claims 29 and 30 each recite “particular the amplitude, more particularly a pulse width of the pulse width modulated signal” which is a range within a range making it unclear which range should define the limits of the claimed phrase; 
Claim 24 recites the broad recitation “frequency of the measuring voltage being higher than 1kHz”, and the claim also recites “particularly higher than 10kHz and even more…between 100kHz and 1MHz” which is the narrower statement of the range/limitation. 
Accordingly the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19, 21, 22, 29, 32 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herbert (2010/0051841);

Claim(s) 20, 33 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claim 19 (as indefinitely understood) above;
 Claim(s) 33-38 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert (and/or Wilson US 5244179) as applied to claim 19, 20 (as indefinitely understood) above; 

Claim(s) 23, 24, 25, 26 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claim 19 (as indefinitely understood) above and further in view of Burke (US 8376313); 
Claim(s) 27, 30, 31 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claim 19 (as indefinitely understood) above and further in view of Fukano (US 2009/0015979); 

See below for alternative rejections of Tisone in view of Herbert etc…

Herbert discloses in claim 19:  A method for controlling a magnetic valve (10A,B figures 2 or 4 as executed by control electronics 250 figure 5, 5a, and Fig 8, and see paragraphs 0076, 0080-0088, where it is noted that the control circuits of figure 5 are for the actuator sensors that are not coil sensor dependent, the figure 5a, for coil sensor dependent actuator sensing), comprising a solenoid coil (28 figure 2 or 4) and a mobile anchor forming a plunger (81 or 80b), wherein the plunger is moveable between a closed position (seated on 104, where the valve is normally closed in figure 4, and bi-stable in figure 2) and an open position (held against 79 away from seat 104), the method comprising the steps of: applying an opening current as a driving current to the solenoid coil (paragraph 0040 for example) to drive the plunger from the closed position to the open position; measuring a capacitance at the magnetic valve (paragraph 0088); determining a position (id) of the plunger based on the measured capacitance.

Herbert discloses in claim 20:  The method of claim 19, further comprising the step of: holding the plunger at a predetermined position (open end position paragraph 0040, or paragraph 0100), in particular at the open position, for a predetermined holding time (during the flush for open signal paragraph 0092, as applied to figure 5, and the capacitance sensor of paragraph 0088, for the actuator, and as applied to either the bi-stable latching valve of figure 2 or the spring biased normally closed valve of figure 4) by applying a holding current as the driving current to the solenoid coil (paragraph 0100 where the lower lever of drive current is provided during the hold open signal after the initial drive open signal), the holding current in particular having a smaller amplitude than the opening current (as is necessarily the case with current amounts); The capacitive sensor embodiment of Herbert does not explicitly disclose: applying a low current hold open signal; but Herbert’s actuator coil sensor embodiment, as discussed in paragraph 0100 indicates applying a lower level of current drive Open signal after the initial Open signal to save energy and extend the life of the battery for the actuator coil sensors 263a,b and paragraph 0101 indicates the same principle can be applied to the capacitive sensor arrangement; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a lower level hold open current signal for the capacitive sensor embodiment of Herbert, as suggested by the coil sensor embodiment of Herbert, for the purpose of saving battery energy of the actuator of Herbert, as applied to the embodiments of figures 2, 4 and 5. 

Herbert discloses in claim 21:  The method of claim 19, further comprising the step of: applying a closing current as the driving current to the solenoid coil (28 figure 2) to drive the plunger from the open position to the closed position, the closing current in particular having an opposite polarity to the opening current (to overcome also the magnetic flux of the bi-stable magnet, and see paragraph 0094.) 

Herbert discloses in claim 22:  The method of claim 19, wherein the magnetic valve further comprises a stationary anchor (18/25 and see paragraph 0065 where the flux path of the magnet circuit passes through the cylindrical housing, flange, armature and rear pole piece, as applied to figure 2), in particular coaxially arranged adjacent to the mobile anchor (as seen), electrically connected to a metallic housing (18 figure 4 or figure 2, the electrical connection arguably required for capacitive sensing and power current control via the controller figure 5) of the magnetic valve, wherein the solenoid coil and the housing are connected to a capacitance measurement unit (as discussed, capacitive sensor as previously indicated at figure 5, actuator sensor 262) for measuring the capacitance (paragraph 0088.) 


Herbert discloses in claim 23: The method of claim 19, wherein the step of measuring the capacitance comprises the step of: applying a measuring voltage to the solenoid coil (via the power driver and reflected via the capacitive sensor back to the signal conditioner figure 5), but Herbert does not explicitly disclose:  the measuring voltage is in particular applied as an alternating current signal, a pseudo random noise signal or an exponential function shaped signal; But it is common as noted in Burke, to utilize a measuring voltage that is applied as an alternating signal, via an alternating current for the capacitive sensor measuring (applying a pulse generator 44 figure  2 which is alternating current to provide a frequency of about 100kHz, coupled to a DC filter for filtering of the change in capacitance adjacent to probe, Col 5 ln 5-12, all for the purpose of providing a signal that can be read by the microcontroller Col 5 ln 28-35);  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Burke, for that of Herbert, a measuring voltage that is applied as an alternating signal, via an alternating current for the capacitive sensor measuring (applying a pulse generator 44 figure  2 which is alternating current to provide a frequency of about 100kHz, coupled to a DC filter for filtering of the change in capacitance adjacent to probe, Col 5 ln 5-12, all for the purpose of providing a signal that can be read by the microcontroller

Herbert discloses (as modified for the reasons discussed above) in claim 24:  The method of claim 23, wherein the measuring voltage has a different frequency, in particular a higher frequency, than the driving current (as is necessarily the case, the time for on off of the flush valve of Herbert as applied above being much longer than 100kHz), the frequency of the measuring voltage in particular being higher than 1 kHz, more particularly higher than 10 kHz, even more particularly between 100 kHz and 1 MHz. (as modified for the reasons discussed above, 100kHz)

Herbert discloses (as modified for the reasons discussed above) in claim 25:  The method of claim 24, wherein the measuring voltage has a different amplitude, in particular a lower amplitude, than a driving voltage associated with the driving current (as modified for the reasons discussed above, the power (P=IV) to move the armature is much greater than the capacitive sensing circuit, and so the current amplitude is much higher than the capacitive sensing voltage.) 

Herbert discloses (as modified for the reasons discussed above) in claim 26:  The method of claim 23, Herbert does not disclose, the measuring voltage as superimposed on the driving voltage associated with the driving current; although considering Herbert and Burke both teach the use of DC filters for detecting the capacitance of the circuit, 
It would have been obvious to one of ordinary skill in the art at the time of filing of he invention to provide the measuring voltage superimposed on the driving voltage of the coil current for the purpose of providing for example,  an accurate timewise determination of the capacitive movement of the armature of Herbert; 
Comment: where it is noted that the capacitive sensor must pick up the movement of the armature for positioning during the coil current driving of the armature thus providing the measuring voltage as superimposed on the driving voltage associated with the driving current. 

Herbert discloses in claim 27:  The method of claim 19, but does not disclose, although Fukano teaches:  the driving current is applied as a pulse width modulated signal  (figure 3c) having a duty cycle consisting of an active phase and a passive phase (i.e. on/off), wherein the driving current is zero during the passive phase (as shown in figure 3A, the voltage/current power is off at the low level, all for the purpose of providing a pwm control signal provides for further reduction in power consumption and efficiencies of current control with the microcontroller, paragraph 0010, and 0013, and 0072); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a drive current applied as a pwm signal with duty cycle including an active and passive phase as taught in Fukano for that of Herbert, where the low portion of the pulse is off or no current applied all for the purpose of providing a control signal that reduces power consumption and provides efficient current control via the microcontroller of Fukano for that of Herbert. 

Herbert discloses in claim 29:  The method of claim 19, further comprising the step of: adjusting the driving current, in particular at least one of the opening current, the holding current and the closing current, in particular the amplitude, more particularly a pulse width of the pulse width modulated signal, in dependence of the position of the plunger (i.e. paragraph 0100 where the lower lever of drive current is provided during the hold open signal after the initial drive open signal).

Herbert discloses in claim 30:  The method of claim 19, further comprising at least one of the following steps: determining an opening time (open paragraph 0092) of the magnetic valve as a time interval between the plunger leaving the closed position and reaching the open position (signal determining that the valve is open via the capacitive sensor paragraph 0088); determining a closing time (close, paragraph 0092) of the magnetic valve as a time interval between the plunger leaving the open position and reaching the closed position (determined by the capacitive sensor paragraph 0088), and further comprising at least one of the following steps: adjusting the driving current, in particular at least one of the opening current, the holding current and the closing current, in particular the amplitude, more particularly a pulse width of the pulse width modulated signal, in dependence of the opening time and/or the closing time (i.e. as applied to the capacitive sensor of paragraph 0088 for that of controller 254 paragraph 0100, where the reduced drive current for the open position); providing a fault indication in dependence of the opening time (paragraph 0099 where the microcontroller 254 determines there is no or little movement of the armature) and/or the closing time, in particular when the opening time exceeds a first predefined value (i.e. does not reach the selected position) and/or when the closing time exceeds a second predefined value; but Herbert does not disclose, although Fukano teaches:  the driving current is applied as a pulse width modulated signal  (figure 3c) having a duty cycle consisting of an active phase and a passive phase (i.e. on/off), wherein the driving current is zero during the passive phase (as shown in figure 3A, the voltage/current power is off at the low level, all for the purpose of providing a pwm control signal provides for further reduction in power consumption and efficiencies of current control with the microcontroller, paragraph 0010, and 0013, and 0072); 
accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a drive current applied as a pwm signa with duty cycle including an active and passive phase as taught in Fukano for that of Herbert, where the low portion of the pulse is off or no current applied all for the purpose of providing a control signal that reduces power consumption and provides efficient current control via the microcontroller of Fukano for that of Herbert; 
The capacitive sensor embodiment of Herbert does not explicitly disclose: applying a low current hold open signal; but Herbert’s actuator coil sensor embodiment, as discussed in paragraph 0100 indicates applying a lower level of current drive Open signal after the initial Open signal to save energy and extend the life of the battery for the actuator coil sensors 263a,b and paragraph 0101 indicates the same principle can be applied to the capacitive sensor arrangement; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a lower level hold open current signal for the capacitive sensor embodiment of Herbert, as suggested by the coil sensor embodiment of Herbert, for the purpose of saving battery energy of the actuator of Herbert, as applied to the embodiments of figures 2, 4 and 5. 

Herbert discloses in claim 31:  Use of the method according to claim 30 to adjust or calibrate a holding time of the magnetic valve in dependence of the determined opening time and/or closing time (i.e. based on the necessary open signal, as modified for the reasons discussed above, the adjustment due to the armature being stuck due to some operational problem or debris).

Herbert discloses in claim 32:  Use of the method according to claim 19 to monitor operation of the magnetic valve based on the position of the plunger (via the capacitive sensor arrangement as discussed above paragraph 0088).

Herbert discloses in claim 33:  [T]he method of claim 20, wherein the predetermined holding time (open) is set to the flow time (time to remain open for flushing the valve paragraph 0092, as applied to the valve as discussed in paragraph 0055, for example when used in conjunction with the flush valve main valve 60 figure 1, figure 2, of Wilson which was incorporated by reference, the solenoid valve of Herbert operable at 50 figure 2 of Wilson); A method for dispensing or (the use of “or” considered an alternative grouping under MPEP 2131) aspirating a volume of liquid (flush amount) comprising the steps of: applying a pressure from a pressure source (a pressure is required to provide for motive force for the fluid upstream of the valve opening (i.e. via either gravity, atmospheric pressure, or some other “head” creating pressure source, the pressure applied at 12 of Wilson) to a system fluid (water); controlling a flow of the system fluid by means of a magnetic valve (paragraph 0040, 0055, 0088 Herbert) located between the pressure source (upstream) and a dispenser (i.e. 34 of Wilson) or pipetting tip (outlet 106); dispensing or aspirating the volume of liquid through an exterior opening (orifice of 106) of the tip dependent on the flow of the system fluid, the system fluid being in fluid communication with the liquid (water in the chamber at 104) to be dispensed or aspirated, wherein controlling the flow comprises: determining a flow time in dependence of the volume of liquid to be dispensed or aspirated (i.e. the flush time of the valve is dependent on the opening duration of 106, per paragraph 0055, the pilot valve for the main flush valve chamber.) If it could be persuasively argued that Herbert does not explicitly disclose controlling a magnetic valve interposed between a pressure source and a dispenser perse; Wilson teaches: controlling a magnetic valve (50 figures 1 and 2) interposed between a pressure source (upstream pressure 12) and a dispenser (34 figure 1) for the purpose of providing a vent path of pressurized fluid in the flush valve water chamber 30 of Wilson as incorporated by reference into Herbert; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the magnetic valve of Herbert, as taught in Wilson so as to control the magnetic valve as taught in Wilson to when interposed between a pressure source upstream of the magnetic valve of Wilson and a dispenser outlet, all for the purpose of providing a vent path of pressurized fluid in the flush valve water chamber of Wilson as incorporated by reference into Herbert. 

Herbert discloses (as modified for the reasons discussed above) in claim 34: The method of claim 33, wherein a restrictor (28 of Wilson as implemented by Herbert for the reasons discussed above), such as a capillary (bypass orifice is a recharge throttle restriction or “capillary” that is 0.018” in cross section), for restricting the flow is interconnected between the pressure source (upstream of 12) and the tip (34/74 Herbert/Wilson or 106 of Herbert), the restrictor in particular having a flow resistance (i.e. cross sectional area based on the diameter of the flow path with nominally constantly applied fluid pressure) which is at least twice that of the exterior opening of the tip (at least twice as much as the tip or greater where the orifice size of 0.018” as compared to 0.050” of the narrowest tip at 74 of Wilson which is at least twice as much as the tip orifice).

Herbert discloses (as modified for the reasons discussed above) in claim 35:  A dispenser/pipetting apparatus comprising: a pressure source (upstream of 12 of Wilson as incorporated by reference into Herbert) adapted to apply a pressure to a system fluid (water), the system fluid being in fluid communication with a liquid (in chamber of the flush valve of Wilson as implemented by Herbert) to be dispensed (flushed) or aspirated; a magnetic valve (10A/B figures 2 and 4 and/or as applied at 50 of Wilson), comprising a solenoid coil (28) and a mobile anchor forming a plunger (80B 81), wherein the plunger is moveable between a closed position (on seat 104) and an open position (retracted away there from); a dispenser or pipetting tip (34/74 of Wilson as implemented by Herbert, or 106 of Herbert) with an exterior opening (thereat) through which the liquid can be dispensed or aspirated; a capacitance measurement unit (sensor 262 figure 5 as discussed in paragraph 0088) adapted to measure a capacitance at the magnetic valve; and a control unit (254) adapted to control a flow of the system fluid by means of the magnetic valve (by opening the valve for the time applied), which is located between the pressure source (of 12) and the tip (106 or 74/34 if Wilson as implemented by Herbert), wherein the control unit is adapted to: determine a flow time in dependence of a volume of liquid (i.e. the valve will stay open during the flush time per paragraph 0092) to be dispensed or aspirated; and control the magnetic valve according to the method of claim 20, wherein the predetermined holding time is set to the flow time (i.e. open.)  If it could be persuasively argued that Herbert does not explicitly disclose controlling a magnetic valve interposed between a pressure source and a dispenser perse; Wilson teaches: controlling a magnetic valve (50 figures 1 and 2) interposed between a pressure source (upstream pressure 12) and a dispenser (34 figure 1) for the purpose of providing a vent path of pressurized fluid in the flush valve water chamber 30 of Wilson as incorporated by reference into Herbert; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the magnetic valve of Herbert, as taught in Wilson so as to control the magnetic valve as taught in Wilson to when interposed between a pressure source upstream of the magnetic valve of Wilson and a dispenser outlet, all for the purpose of providing a vent path of pressurized fluid in the flush valve water chamber of Wilson as incorporated by reference into Herbert.
Herbert discloses (as modified for the reasons discussed above) in claim 36:  The apparatus according to claim 35, wherein the magnetic valve further comprises a stationary anchor (18/25 and see paragraph 0065 where the flux path of the magnet circuit passes through the cylindrical housing, flange, armature and rear pole piece, as applied to figure 2), in particular coaxially arranged adjacent to the mobile anchor (as shown), electrically connected to a metallic housing (18 figure 4 or figure 2, the electrical connection arguably required for capacitive sensing and power current control via the controller figure 5) of the magnetic valve (3), wherein the solenoid coil (13) and the housing (17) are connected to the capacitance measurement unit (as discussed, capacitive sensor as previously indicated at figure 5, actuator sensor 262) for measuring the capacitance (paragraph 0088.) 

Herbert discloses (as modified for the reasons discussed above) in claim 37:  The apparatus of claim 35, further comprising a restrictor (28 of Wilson as implemented by Herbert for the reasons discussed above), such as a capillary (bypass orifice is a recharge throttle restriction or “capillary” that is 0.018” in cross section), adapted to restrict the flow and interconnected between the pressure source and the tip, the restrictor in particular having a flow resistance which is at least twice that of the exterior opening of the tip (at least twice as much as the tip or greater where the orifice size of 0.018” as compared to 0.050” of the narrowest tip at 74 of Wilson which is at least twice as much as the tip orifice). 

Herbert discloses (as modified for the reasons discussed above) in claim 38:  An automated liquid handling system comprising the apparatus of claim 35 (the valve of Herbert as modified via Wilson for the reasons discussed above, is an automated flush valve, see Title.) 

(In the alternative) Claim(s) 19, 21, 22 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Tisone (US 5741554) in view of Herbert; 
(In the alternative) Claim(s) 20, 27, 33, 35, 36 and 38 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Tisone in view of  Herbert as applied to claim 19 (as indefinitely understood above) and further in view of Shimanuki (US 5574617); 

Tisone discloses in claim 19:  A method for controlling a magnetic valve (12B figure 3 Col 6 ln 38-68), comprising a solenoid coil (36) and a mobile anchor forming a plunger (movable 40/56), wherein the plunger is moveable between a closed position (seated on 52) and an open position (held against static core 38 away from seat 52), the method comprising the steps of: applying an opening current as a driving current to the solenoid coil (id, the pulses driving the armature to open/close to form a series of droplets at the desired volume flow rate) to drive the plunger from the closed position to the open position; but Tisone does not disclose, although Herbert teaches: measuring a capacitance at the magnetic valve (paragraph 0088); determining a position (id) of the plunger based on the measured capacitance; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the control of the magnetic valve of Tisone, as taught by Herbert to measure a capacitance of the magnetic valve as taught in Herbert and determine from that measurement a position of the plunger of Tisone as taught in Herbert based on the measured capacitance, all for the purpose of as taught in Herbert, accurate opening and closing of the valve, and thus making the solenoid valve fluid control more dependable.  

Tisone discloses (as modified for the reasons discussed above) in claim 20:  The method of claim 19, further comprising the step of: holding the plunger at a predetermined position (Col 6 ln 14-37), in particular at the open position, for a predetermined holding time by applying a holding current as the driving current to the solenoid coil (the valve open time based on the duty cycle for opening the valve), Tisone does not disclose: the holding current in particular having a smaller amplitude than the opening current; but Shimanuki teaches: providing a fuel injection pulse with a current opening amplitude that is larger than the following current holding amplitude of the solenoid valve (see figures 3 and 4 prior art); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Shimanuki for that of Tisone, a lower level hold open current signal for the solenoid valve of Tisone, for the purpose of saving energy of the actuator of Tisone. 

Tisone discloses (as modified for the reasons discussed above) in claim 21:  The method of claim 19, but Tisone does not disclose the following, although Herbert teaches: applying a closing current as the driving current to the solenoid coil (28 figure 2) to drive the plunger from the open position to the closed position, the closing current in particular having an opposite polarity to the opening current (and see paragraph 0094); Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a reverse driving current as taught in Herbert for that of Tisone, for the purpose of decreasing the closing time of Tisone as taught in Herbert. 

Tisone discloses (as modified for the reasons discussed above) in claim 22:  The method of claim 19, wherein the magnetic valve further comprises a stationary anchor (38/41 Tissone and 18/25 of Tisone/Herbert and see paragraph Herbert 0065 where the flux path of the magnet circuit passes through the cylindrical housing, flange, armature and rear pole piece, as applied to figure 2 of Herbert, and Tisone operates likewise), in particular coaxially arranged adjacent to the mobile anchor (as seen), electrically connected to a metallic housing (Tisone/Herbert 18 figure 4 or figure 2, the electrical connection arguably required for capacitive sensing and power current control via the controller figure 5) of the magnetic valve, wherein the solenoid coil and the housing are connected to a capacitance measurement unit (as discussed as modified by Herbert for that of Tisone, capacitive sensor as previously indicated at figure 5, actuator sensor 262) for measuring the capacitance (paragraph 0088.); 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the capacitive sensor as taught in Herbert, for that of Tisone, cylindrically about the armature of Tisone as taught in Herbert and adjacent there to, for the purpose of following the travel of the armature of Tisone as taught in Herbert, so as to maintain as discussed above, accurate positional control of the valve. 

Tisone discloses (as modified for the reasons discussed above) in claim 27:  The method of claim 19, but does not explicitly disclose, although Shimanuki teaches:  the driving current is applied as a pulse width modulated signal  (figure 2) having a duty cycle consisting of an active phase and a passive phase (i.e. on/off), wherein the driving current is zero during the passive phase (voltage/current power is off at the low level, all for the purpose of providing a pwm control signal that consumes less power Col 4 ln 65-68); 
accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a drive current applied as a pwm signal with duty cycle including an active and passive phase as taught in Shimanuki for that of Herbert, where the low portion of the pulse is off or no current applied all for the purpose of providing a control signal that reduces power consumption and provides efficient current control via the microcontroller of Shimanuki for that of Herbert. 

Tisone discloses (as modified for the reasons discussed above) in claim 33:  [T]he method of claim 20, wherein the predetermined holding time (open) is set to the flow time (time to remain open for pulsing the droplet volume, as discussed Col 6 ln 15-45); A method for dispensing or (the use of “or” considered an alternative grouping under MPEP 2131) aspirating a volume of liquid comprising the steps of: applying a pressure from a pressure source (a pressurized reservoir not shown, Col 6 ln 22 or positive displacement pump 22 line 39) to a system fluid (in supply reservoir 16); controlling a flow of the system fluid by means of a magnetic valve (Col 6 ln 40-50) located between the pressure source (upstream) and a dispenser (i.e. 59) or pipetting tip (61) dispensing or aspirating the volume of liquid through an exterior opening (orifice of 61) of the tip dependent on the flow of the system fluid, the system fluid being in fluid communication with the liquid to be dispensed or aspirated, wherein controlling the flow comprises: determining a flow time in dependence of the volume of liquid to be dispensed or aspirated (i.e. the amount of valve open time or duty cycle necessary to achieve stable droplet formation Col 6 ln 56-61.) 

Tisone discloses (as modified for the reasons discussed above) in claim 35:  A dispenser/pipetting apparatus comprising (figure 1 as implemented with figurer 3): a pressure source (a pressurized reservoir not shown, Col 6 ln 22 or positive displacement pump 22 line 39) adapted to apply a pressure to a system fluid (supply reservoir 16), the system fluid being in fluid communication with a liquid (reagent) to be dispensed or aspirated; a magnetic valve (12B), comprising a solenoid coil (36) and a mobile anchor forming a plunger (40/56), wherein the plunger is moveable between a closed position (as discussed above) and an open position (retracted away there from); a dispenser or pipetting tip (59/61) with an exterior opening (thereat) through which the liquid can be dispensed or aspirated; a capacitance measurement unit (sensor 262 figure 5 as discussed in paragraph 0088 of Herbert for that of Tisone as modified for the reasons discussed above) adapted to measure a capacitance at the magnetic valve; and a control unit (110 of Tisone Col 14 ln 5-10 or 254 of Tisone/Herbert) adapted to control a flow of the system fluid by means of the magnetic valve (by opening the valve for the time applied), which is located between the pressure source and the tip (as shown), wherein the control unit is adapted to: determine a flow time in dependence of a volume of liquid (i.e. Col 9 ln 10-20, the flow volume of liquid dispensed will be dependent merely on the frequency of the pulse rate within a certain pressure rage of the pump 22) to be dispensed or aspirated; and control the magnetic valve according to the method of claim 20, wherein the predetermined holding time is set to the flow time (i.e. open.)  

Tisone discloses (as modified for the reasons discussed above) in claim 36:  The apparatus according to claim 35, wherein the magnetic valve further comprises a stationary anchor (38/41 Tissone and 18/25 of Tisone/Herbert and see paragraph Herbert 0065 where the flux path of the magnet circuit passes through the cylindrical housing, flange, armature and rear pole piece, as applied to figure 2 of Herbert, and Tisone operates likewise), in particular coaxially arranged adjacent to the mobile anchor (as seen), electrically connected to a metallic housing (Tisone/Herbert 18 figure 4 or figure 2, the electrical connection arguably required for capacitive sensing and power current control via the controller figure 5) of the magnetic valve, wherein the solenoid coil and the housing are connected to a capacitance measurement unit (as discussed as modified by Herbert for that of Tisone, capacitive sensor as previously indicated at figure 5, actuator sensor 262) for measuring the capacitance (paragraph 0088.); 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the capacitive sensor as taught in Herbert, for that of Tisone, cylindrically about the armature of Tisone as taught in Herbert and adjacent there to, for the purpose of following the travel of the armature of Tisone as taught in Herbert, so as to maintain as discussed above, accurate positional control of the valve.

Tisone discloses (as modified for the reasons discussed above) in claim 38:  An automated liquid handling system comprising the apparatus of claim 35 (the automatic droplet dispenser, see Figure 1, as well as Col 14 ln 1-10, the remote controller providing a measure of automated liquid handling via the system.) 

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the measuring voltage is only present during the passive phase of the duty cycle of the pulse width modulated signal” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753